10
14
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

Case 2:19-cv-00824-GMN-EJY Document 50 Filed 09/03/19 Page 1of5

LATONIA SMITH
9748 CANYON LANDING AVE,
LAS VEGAS, NV 89166

 

 

725-203-2455 —— inn ~—— ECEIvED
PLAINTIFF IN PROPER PERSON —_ course PARTE OF ean

 

UNITED STATES DISTRICT COURT

 
 

 

 

  

 

SEP ~3 201g
DISTRICT OF NEVADA
CLERKS DISTRICy COURT”
DisTRicT crea
LATONIA SMITH, Seeds
Plaintiff(s),

5 CASE NO. 2:19-cv-00824-GMN-EJY
-V. -

FENNEMORE CRAIG,
Defendant(s).

 

 

 

 

PLAINTIFF’S MOTION TO STRIKE FENNEMORE’S REPLY IN SUPPORT OF
EMERGENCY MOTION TO QUASH
Plaintiff, Latonia Smith, moves to Strike Fennemore's reply in support of their

emergency motion to quash, filed on August 28, 2019, where defendant used the reply
brief to present new arguments and new contentious exhibits laden throughout the
entire reply. The new arguments and exhibits are steeped in the lies, guesswork, and
Speculations of Fennemore Craig and their associates, all of which can be easily
Opposed and disproven with an inclusion of the full record. They also directly ignore the
testimony of third party witnesses that was already presented to the court, in Plaintiffs
Opposition to defendant's motions to dismiss, concerning the fact that (non-exhaustively
herein) (1) Fennemore targeted Ms. Smith beginning in 2017 in connection with their
participation in a civil conspiracy, (2) the conspiracy continued against Ms. Smith in
2018 and 2019, (3) Ms. Pierce and her associates intended to target Ms. Smith prior to
the April 17, 2019 attack on Ms. Smith and (4) Plaintiff was verbally attacked by

Shannon Pierce and her associate , Ethan Thomas (who was specifically dispatched to

 
  
 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 50 Filed 09/03/19 Page 2 of 5
assist Pierce in attacking Ms. Smith on April 17, 2019) followed by another attack
against Ms. Smith by way of the judicial system by Pierce and her associates. Like all of
the exhibits presented by defendant, the evidence is out-of-context, outright false,
and/or blatant misrepresentations of the facts in their entirety, and it is no Surprise why
defendant must present exhibits in this way: they are guilty and the only way that they
can absolve themselves of wrongdoing is to create new storylines even if they are false
and directly contradictory to the actual facts and evidence. Moreover, the issues
Surrounding the April 17, 2019 attack of Ms. Smith that defendant is now trying to
conflate with Plaintiff conducting discovery are entirely irrelevant to the instant matter
concerning propounded discovery, as further seen in defendant's own initial objections
to the subject matter (incorporated in exhibits).

MEMORANDUM OF POINTS AND AUTHORITIES

Fennemore Craig inappropriately files a reply with new arguments and new
exhibits; they ask this Court to issue a protective order against Ms. Smith and attach
new and contentious exhibits that they hope this Court will consider (which are even
extraneous to the Subject matters) without giving Ms. Smith an opportunity to respond to
their erroneous assertions and misrepresentations. In their emergency motion, as a part
of their new (and irrelevant) tactic to prevent Plaintiff from conducting discovery on
maiters relevant to the instant lawsuit, defendant made blanket and false assertions that!
Plaintiff had a history of issuing threats and making threats, without the inclusion of any

evidence or reasonable arguments. Plaintiff, in her opposition, responded asserting that

‘defendant's statements were simply completely unfounded and false, and those

assertions remain true. Defendant has continually pushed their opinions as facts and
has wildly and irresponsibly attempted to use irrelevant matters to create a false
narrative conceming the Plaintiff in an attempt to subvert the discovery process. The

Plaintiff was under no Obligation to present or respond to exhibits where no contrary

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27 |

28

Case 2:19-cv-00824-GMN-EJY Document 50 Filed 09/03/19 Page 3 of 5
exhibits were presented/raised. Defendant's reply now inserts one-sided erroneous
exhibits attached to new blatant misrepresentations and New erroneous arguments in a
desperate attempt to “cure” blanket and false allegations in their opening brief, which,
again, is irrelevant to the Subject matter of the propounded discovery. The reply should
be stricken (and even the irrelevant portions of defendant's opening brief where they
assert newfound “fears” in an attempt to subvert discovery). If a movant cites new
evidence or legal theories in a reply brief, due process requires either that the reply be
stricken or that the non-movant be given an opportunity to respond. However, to prevent
further prejudice/delay that will be Caused to Ms. Smith, the reply should be stricken.
See Weaver y. State, Dep't of Motor Vehicles 117 P.3d 193 (Nev. 2005) (declining to
consider arguments raised for the first time in a reply brief). To the extent that a party
raises a new argument or proffers new evidence and information in a reply brief, that
argument or evidence is improper because the Opposing party is deprived of an
Opportunity to respond. Tovar v, United States Postal Service, 3 F.3d 1271 , 1273 n.3
(9 Cir. 1993). Therefore, the court cannot consider new evidence provided in a reply
when the other party does not have an Opportunity to respond to the evidence. Provenz
v. Miller, 102 F.3a 1478, 1483 (9 Cir, 1996). Pursuant to Federal Rule of Civil
Procedure 12, the court may strike a filing for “any redundant, immaterial, impertinent,
Or scandalous matter.

As such, Ms. Smith moves to have the court strike Fennemore’s reply brief along
with their exhibits (Exhibits G-N); they are outside of the Scope of “replying” to Plaintiffs
Opposition to defendant's emergency motion to quash subpoenas, they are entirely
irrelevant to the Subject matter of the Plaintiff conducting discovery as ordered by the
court, and the irrelevant evidence that defendant is attempting to proffer is false and
attached to completely, and knowingly, false arguments, which are further Subject to

Rule 11 sanctions.

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 50 Filed 09/03/19 Page 4of5

Dated this 2nd day of September 2019

/s/ Latonia Smith

LATONIA SMITH y
9748 CANYON LANDIN
AVE

LAS VEGAS, NV 89166

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 50 Filed 09/03/19 Page 5of5

CERTIFICATE OF SERVICE
| certify that ! am serving a true and correct copy of the attached MOTION TO STRI KE onthe
parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid

postage affixed for collection and mailing in the United States Mail, at Las Vegas,

Nevada.
x Certified Mail, Return Receipt Requested of the document(s) listed above to the
person(s) at the address(es) set forth below
E-service
—___ Personal delivery through a process server of the document(s) listed above to the

person(s) at the address(es) set forth below
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169

702-784-5200

afugazzi@ swiaw.com
mparetti@ swlaw.com
/s/ Latonia Smith

Plaintiff, In Proper Person

Dated this 2nd day of September 2019

 
